DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on October 23, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 and 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey (US 4,333,244).

With respect to claim 1, Bailey discloses a telescoping level device comprising 45a telescoping arm (112, 117); 6 7wherein the telescoping arm comprises a top 8section, at least one intermediate section, and a 9bottom section (Figure 1); 10 11wherein each section of the telescoping arm has 12the same cross-sectional shape (Figure 1); 1314a pivot joint;15 wherein the pivot joint attaches to the bottom end 17of the bottom section of the telescoping arm (Figure 1);18 16a level (111);131 wherein the level (111) provides a central point 3located at its geometric centroid;4 5wherein the level (111) comprises a top side and a 6bottom side (Figure 1);7 8wherein the side of the level is 9attached to the pivot joint; 1011one or more contactors (121, 123, 124);12 13wherein each of the one or more contactors 14provides a central point respectively located at 15its geometric centroid.  

Bailey does not disclose the ball joint as recited in claim 1. Bailey does not disclose the particular contactors as recited in claims 4 and 5.

The use of the particular type of joint claimed by applicant, i.e., ball joint, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the legs and braces are hinged, as already suggested by Bailey, 2) the ball joint claimed by Applicant and the pivot joint used by Bailey are well known alternate types of joints which will perform the same function, if one is replaced with the other, of hinging the legs and braces, and 3) the use of the particular type of joints by Applicant is considered to be nothing more than the use of one of numerous and well known alternate types of joints that a person having ordinary skill in the art would have been able to provide using routine experimentation in order to hinge the legs and braces as already suggested by Bailey.


Regarding claim 3, Bailey sets forth a telescoping level device wherein each 21contactor of the one or more contactors attaches to the22 side of the level.  

Referring to claims 204 and 5, Bailey discloses legs and braces that are interpreted as  contactors (121, 123, 124);12 , but does not disclose the shims or pipe saddles as claimed. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Bailey by adding shims or pipe saddles as claimed, since these are well-known contactors that are used alternatively or simultaneously to ensure levelness during use (See Figure 1).

In regards to claim 56, the shapes of the shims or pipe saddles, i.e., semi- 7circular cross-sectional shapes, absent any criticality, are only considered to be obvious modifications of the shape of the shims or pipe saddles disclosed by Bailey as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976).
Allowable Subject Matter

Claims 2 and 7 – 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 is allowable over the Prior Art of Record because it fails to teach or suggest a telescoping level wherein the telescoping arm provides an adjustable light source in combination with the remaining limitations of the claims.
Claims 7 - 11 are allowable over the Prior Art of Record because it fails to teach or suggest a telescoping level wherein the level 10provides one or more L-brackets and wherein the 20horizontal leg of each L-bracket attaches to one or more 21contactors such that the central point of the contactors 22are offset from the central point of the level in combination with the remaining limitations of the claims.
Claims 12 – 17 are allowed.
Claims 12 - 17 are allowable over the Prior Art of Record because it fails to teach or suggest a telescoping level device comprising34 10wherein the level provides one or more L- 11brackets; 12 13wherein the L-bracket provides a horizontal leg 14and a vertical leg; 15 16d. one or more contactors; 17 18wherein each of the one or more contactors 19provides a central point respectively located at 20its geometric centroid; 21 22wherein the horizontal leg of each L-bracket 23attaches to one or more contactors such that the 24central point of the contactors are offset from 25the central point of the level171 in combination with the remaining limitations of the claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
April 9, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861